Citation Nr: 0606252	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  00-18 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to disability rating in excess of 10 percent 
for internal derangement of the right knee from November 1, 
1998, to July 23, 1999, to include restoration of a 20 
percent rating.

2.  Entitlement to a disability rating higher than 30 percent 
for internal derangement of the right knee from July 24, 
1999, to October 18, 1999, and from January 1, 2000, to the 
present.

3.  Entitlement to a disability rating higher than 10 percent 
for arthritis of the right knee from July 24, 1999, to 
present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from June 1990 to August 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

The veteran presented testimony at a hearing before an RO 
Hearing Officer in September 2000.  A transcript of the 
hearing is associated with the claims file.

In July 2003, the Board remanded this case for further 
evidentiary development.  It has since been returned to the 
Board for further appellate action.

The Board observes that, in addition to the issues listed 
above, its July 2003 Remand also included the issue of 
entitlement to service connection for a left knee disorder.  
Subsequent to the Board's Remand, the RO issued a rating 
decision in March 2005, which granted service connection for 
a left knee disability.  That decision constitutes a complete 
grant of the benefit sought with respect to the left knee, 
and the appeal as to that issue is therefore terminated.  



FINDINGS OF FACT

1.  In a June 1998 rating decision, the RO proposed to reduce 
the evaluation for the veteran's right knee disability to 
noncompensable; the veteran was informed of the proposal by 
letter dated in June 1998, and afforded a period of 60 days 
in which to submit additional evidence.  

2.  By rating decision dated in August 1998, the right knee 
evaluation was reduced to 10 percent, effective November 1, 
1998; the evidence of record at that time demonstrated that 
the veteran's right knee disability had improved and was not 
productive of more than slight instability, limitation of 
flexion to less than 120 degrees or any limitation of 
extension.

3.  From November 1, 1998, to July 23, 1999, the veteran's 
internal derangement of the right knee was manifested by 
slight instability.

4.  The veteran's internal derangement of the right knee is 
currently manifested by severe instability.

5.  The veteran's right knee arthritis is currently 
manifested by X-ray evidence of arthritis and limitation of 
flexion; flexion is not limited to less than 45 degrees.


CONCLUSIONS OF LAW

1.  The 20 percent rating for right knee instability was 
properly reduced to 10 percent, effective November 1, 1998.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 
4.71a, Diagnostic Code 5257 (2005). 

2.  The criteria for a disability rating higher than 10 
percent for internal derangement of the right knee from 
November 1, 1998, to July 23, 1999, and higher than 30 
percent from July 24, 1999, to October 19, 1999, and from 
January 1, 2000 to the present have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257 (2005).

3.  The criteria for a disability rating higher than 10 
percent for right knee arthritis from July 24, 1999, to the 
present have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4. 71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected right knee disabilities.  He is also 
seeking restoration of a 20 percent rating for internal 
derangement of the right knee from November 1, 1998, to July 
24, 1999.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), are applicable to the veteran's claims.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the veteran's claim were received and 
initially adjudicated before the enactment of the VCAA in 
November 2000.  The notice required by the VCAA and the 
implementing regulation, to include notice that the veteran 
should provide any pertinent evidence in his possession, was 
provided in a July 2004 letter from the RO to the veteran and 
his representative.  The Board notes that, even though the 
letter requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board also notes that the veteran has been afforded 
appropriate VA examinations, and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim in March 2005.  There is no 
indication or reason to believe that the ultimate decision of 
the RO on the merits of the claim would have been different 
had VCAA notice been provided before the initial adjudication 
of the claim.  

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, the Board will address the 
merits of the claim.  

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Propriety of Reduction-Internal Derangement

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefor.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2005).

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (2005).

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  38 
C.F.R. § 3.344 (2005).

In the case at hand, a 20 percent rating for the right knee 
disability was in effect from February 29, 1996, to November 
1, 1998.  Since that period is less than five years, the 
provisions of 38 C.F.R. § 3.344(a) and (b) regarding 
stabilization of disability ratings do not apply.  38 C.F.R. 
§ 3.344(c) (2005).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, knee 
impairment due to recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  

The veteran was granted a 20 percent evaluation in March 1996 
(increased from 10 percent), based on the results of a 
February 1996 VA examination showing that the veteran had 
"moderate" collateral laxity of the right knee.

The veteran underwent surgical repair of the right knee in 
November 1996, and a VA examination in May 1998 disclosed 
that the surgical repair had produced good results, and that 
the anterior cruciate ligament, posterior cruciate ligament, 
and medial and lateral collateral ligaments were intact.  
That examination also showed that the veteran had arthritis 
of the right knee; however, service connection for arthritis 
of the right knee was not granted until February 2003, and 
was made effective from July 24, 1999.  Accordingly, the 
finding of arthritis is not pertinent to the period under 
consideration here.  

In a June 1998 rating decision, the RO proposed to reduce the 
evaluation for the veteran's right knee disability to 
noncompensable; the veteran was informed of the proposal by 
letter dated in June 1998, and afforded a period of 60 days 
in which to submit additional evidence.  By rating decision 
dated in August 1998, the evaluation was reduced to 10 
percent, effective November 1, 1998.

The veteran underwent another surgical repair of his right 
knee in October 1999, and, in a November 1999 rating 
decision, he was assigned a temporary 100 percent rating from 
October 19, 1999, to January 1, 2000.

Although the veteran disputes the results of the May 1998 
examination and the overall effect of the disability on his 
employment, he has not provided such evidence as would show 
that the results of the examination are inaccurate, or that 
the examination was less thorough than the February 1996 
examination, on which the 20 percent rating was originally 
based.  The Board notes that the veteran submitted a copy of 
the November 1996 surgical report in response to the proposed 
rating reduction.  However, that report is not considered as 
probative with respect to the period under consideration, as 
a temporary 100 percent rating was assigned during the 
veteran's hospitalization, from November 8, 1996, to January 
1, 1997.  An October 1998 letter from the veteran's private 
physician, P.J.L, D.O. shows that the veteran's physical 
findings were static, with no new history of injury or other 
medical problems.  However, this letter did not in fact 
describe the severity of the veteran's right knee disorder or 
provide clinical findings.  It is therefore not as probative 
as the May 1998 VA examination report.

The veteran also submitted leave slips from his employer, 
showing that he missed a substantial amount of work for 
various reasons from January 1996 to September 1998.  Those 
records are not pertinent to the period under consideration 
here, November 1, 1998, to July 24, 1999.  

The veteran requested a hearing with respect to the proposed 
reduction in July 1998.  However, a September 1998 notation 
from the RO indicates that he failed to report for the 
requested hearing.  

Accordingly, the Board finds that the evidence supports the 
RO's determination that a reduction in the evaluation to 10 
percent was warranted.  In addition, the record reflects that 
the RO complied with the due process requirements for 
reducing the evaluation.

In view of the findings on the May 1998 examination, and the 
absence of any other evidence of equal probative value 
showing a higher level of disability during the period from 
November 1, 1998 to July 24, 1999, the Board must conclude 
that the 20 percent rating was properly reduced to 10 percent 
for that period.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. 49, 54 (1990).


Increased Ratings 

At the time the veteran perfected his appeal, he was assigned 
a single 30 percent rating for internal derangement of the 
right knee.  Subsequently, the RO assigned a separate 10 
percent rating for arthritis of the right knee.  While the 
veteran did not file a separate appeal as to the arthritis 
issue, this is not necessary.  VA's General Counsel held in 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98 that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that any 
separate rating must be based upon additional disability.  

While these issues arise from the same initial claim, they 
involve consideration of different rating criteria.  
Accordingly, the Board has addressed them separately below.

(I.) Internal Derangement

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which provides that knee impairment due 
to recurrent subluxation or lateral instability warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 30 percent evaluation if it is severe.  

As explained below, the disability rating was properly 
reduced to 10 percent, effective November 1, 1998.  
Thereafter, there is no medical evidence of greater 
impairment from the internal derangement until July 24, 1999, 
when the veteran was seen by VA on an outpatient basis with 
pain and swelling of his right knee.  Therefore, a disability 
rating in excess of 10 percent for internal derangement of 
the knee is no in order during the period from November 1, 
1998, to July 23, 1999.

A 30 percent rating under Diagnostic Code 5257 was assigned 
from July 24, 1999, and his been in effect since then with 
the exception of the period from October 19, 1999, until 
January 1, 2000, when a temporary total rating was assigned 
under 38 C.F.R. § 4.30.  

The current 30 percent rating is the maximum rating available 
for instability of a knee under Diagnostic Code 5257.  The 
Board has considered whether another diagnostic code would be 
more appropriate and would afford a higher rating.  The 
veteran is separately rated for limitation of motion, 
therefore those diagnostic codes, 5260, 5261 and 5256 will be 
considered below.  Of the remaining codes, only 5262 affords 
a rating higher than 30 percent.  For the maximum 40 percent 
rating under Diagnostic Code 5262, the evidence must show 
nonunion of the tibia and fibula with loose motion requiring 
a brace.  The veteran does not contend, and the evidence does 
not show that he has such symptoms.  Therefore, that code is 
not deemed appropriate.

In light of the veteran's medical history, the diagnosis and 
demonstrated symptomatology, the Board finds that Diagnostic 
Code 5257 is the most appropriate code with respect to his 
internal derangement of the right knee.  As a rating higher 
than 30 percent is not provided under that diagnostic code, a 
higher evaluation is not in order for this component of the 
veteran's right knee disability.  

(II.) Arthritis

The veteran is currently assigned a 10 percent disability 
rating for arthritis of the right knee under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2005).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic code(s), a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2005).

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

The VA General Counsel has held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2005) are 
also for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  They provide as follows.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2005).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2005).  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2005).  

On examination in May 1998, the veteran could flex his right 
knee to 120 degrees, and he had full extension.  Range of 
motion was described as pain free with 5 out of 5 motor 
strength in both flexion and extension.  

On examination in December 1999, the veteran had no 
limitation of extension of the right knee, and he could flex 
the right knee to 90 degrees, with pain beginning at 80 
degrees.  Motor strength was rated at 4+ out of 5; the 
veteran was noted to have difficulty extending his leg from a 
sitting position.  

The report of a February 2003 orthopedic consultation shows 
full range of motion of the right knee was found.  The 
examiner described generalized knee pain on the right, but 
did not describe the point of onset of such pain.  

Based on such findings, the criteria set out above for a 20 
percent rating are not more nearly approximated than those 
for a 10 percent rating, even when additional limitation due 
to pain, weakness, incoordination and fatigability are 
considered.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5260, 5261 (2005).  While the veteran contends that his knee 
pain limits his activities, the report of the February 2003 
orthopedic consultation indicates that the veteran is able to 
engage in athletic activities.  He was noted to be playing 
basketball and jogging.  It was reported that the veteran was 
able to jog three miles in 24 minutes.  These reports would 
appear to be consistent with the objective findings described 
above, demonstrating that the veteran has no limitation of 
extension of his right knee, and that the limitation of 
flexion of his right knee does not approximate limitation to 
30 degrees.  Indeed, the limitation of flexion reported does 
not even approximate the criteria for a 10 percent rating.  
Accordingly, the Board finds no basis to assign a higher 
disability evaluation for limitation of motion, even 
considering additional functional loss under 38 C.F.R. 
§§ 4.40, 4.45. .

In essence, the limitation of motion of the veteran's right 
knee is to a noncompensable degree.  Under the provisions of 
Diagnostic Code 5003, a 10 percent rating is for application, 
based on X-ray evidence of arthritis and painful motion of 
the right knee.  

The Board notes that, while the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.49 (DeLuca factors) were considered with 
respect to the Board's analysis under Diagnostic Codes 5260 
and 5261, the 10 percent rating currently assigned under 
Diagnostic Code 5003 is based entirely on X-ray findings of 
arthritis and painful motion of the knee.  Thus, the DeLuca 
factors have already been considered and included in the 10 
percent rating assigned.  The assignment of additional 
compensation under the DeLuca provisions would essentially 
compensate the veteran twice for the same symptoms.  38 
C.F.R. § 4.14 (2005).

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected right knee 
symptomatology.  The Board has in fact discussed and 
evaluated his statements in conjunction with the medical 
evidence above.  To the extent that the veteran's statements 
indicate that his right knee arthritis is more severe than is 
reflected in the objective medical evidence, the Board finds 
that the objective evidence outweighs his statements.  The 
veteran is competent to report his symptoms, however, like 
all evidence, his self reports must be evaluated in the light 
of the entire record.  

Other Considerations

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for his right knee disabilities and that the 
manifestations of the disabilities are not in excess of those 
contemplated by the schedular criteria.  While the veteran 
has also asserted that the combined effects of his knee 
disabilities, including the left knee, have resulted in his 
missing a substantial amount of work, the fact of missing 
work alone does not indicate that application of the regular 
schedular standards has been rendered impracticable.  

The veteran submitted leave slips dated between January 1996 
and September 1998; however, these do not indicate why the 
veteran was absent from work, only that he was absent.  
Moreover, the veteran was compensated at the 100 percent 
level for part of this period, from November 8, 1996, until 
January 1, 1997.  More recently, at the February 2003 
orthopedic consultation, the veteran stated that, while he 
does miss work episodically throughout the year, he had only 
missed a few days work in the last six months and was 
otherwise able to perform his duties.  The examiner found him 
to be employable without significant restriction.  While the 
examiner expected the veteran to miss work episodically, a 
disability rating in itself is recognition that there is 
occupational impairment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The record does not indicate that the average 
industrial impairment from the right knee disabilities would 
be in excess of that contemplated by the assigned 
evaluations.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.  


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating higher than 10 percent, to include 
restoration of a 20 percent ratin, for internal derangement 
of the right knee from November 1, 1998, to July 23, 1999, is 
denied.

Entitlement to a rating higher than 30 percent for internal 
derangement of the right knee from July 24, 1999, to October 
18, 1999, and from January 1, 2000, to the present is denied.

Entitlement to a rating higher than 10 percent for arthritis 
of the right knee from July 24, 1999, to present is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


